Citation Nr: 1336782	
Decision Date: 11/13/13    Archive Date: 11/26/13

DOCKET NO.  10-09 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) currently rated as 50 percent disabling.  

2.  Entitlement to a total disability rating based on unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to March 1987. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2010 the Veteran withdrew her request for a Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to a rating in excess of the 50 percent currently assigned for her service connected PTSD, and entitled to a TDIU.  

The Veteran was most recently afforded a VA examination in January 2009, at which time she was assessed as having a global assessment of functioning score of 55.  The examiner indicated that the Veteran was administered testing that showed a 100 percent probability of having feigned or exaggerated subjectively reported psychiatric symptoms.  

A VA treatment note from March 2009 indicated that the Veteran was nervous being in the room with the male clinician when the door was shut.  Treatment note from May 2009 indicates that the Veteran's PTSD caused extreme anxiety around males due to her violent rape by three men she worked with in service.  

A March 2010 letter from C. Johnson, Vet Center Sexual Trauma Coordinator indicated that the Veteran had been in ongoing therapy for her PTSD symptoms since at least July 2008.  The Veteran was unable to concentrate on finishing tasks, and exercising good judgment when she was stressed.  The Veteran admitted, which she had never done before, that she had suicidal ideation.  Her partner reported that the Veteran had become more distant and reclusive, and more easily irritated.  Although the Veteran had, in the past, demonstrated good coping skills, she was presently exhibiting frustration and a habit of giving up.  The Veteran had recently given up being the caregiver in her relationship, due to overwhelming mood swings of depression and anxiety.  She was, in addition, beginning to exhibit apparent paranoid thinking at times with friends and with health care providers.  She had been assessed with a GAF score of 40 two weeks earlier.  

In October 2013 the Veteran's representative contended that the Veteran's PTSD worsened since her most recent VA examination.  In addition, the representative raised concern with the appropriateness of a male examiner for the Veteran who suffered PTSD from a violent rape in service.  In light of these concerns, coupled with treatment records showing worsening symptoms, the Board finds that another VA examination should be afforded the Veteran.  In consideration of the mental health professionals' statements regarding the Veteran's difficulty with male examiners, the Board finds the Veteran's next examination should be scheduled specifically with a female examiner.  When a Veteran alleges that her disability has worsened since she was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  As such, the Board finds that a current VA examination is necessary to ascertain the current severity of the Veteran's PTSD.

In addition, the claim for TDIU is inextricably intertwined with the issue of an increased rating for PTSD, which is being remanded, such that the Board will remand the issue of entitlement to a TDIU as well.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); see Bernard v. Brown, 4 Vet. App. 384 (1993); see Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA psychiatric examination to assess the current severity of her PTSD, and should be scheduled with a female examiner.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA, and should indicate that such records have been reviewed. 

In accordance with the latest worksheet for rating mental health disorders the examiner must provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of her PTSD.  The impact of the PTSD on the appellant's ability to work must be addressed.  A complete rationale for any opinion expressed must be provided.

2.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review any report to ensure that it is in compliance with the directives of this REMAND.  The RO must ensure that the examiner documented her consideration of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  Then, after conducting any indicated additional development, readjudicate the issues.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


